1                                                                                                                                  F e b r u a r y 1 7 , 1 9 9 8
 2                                                                                                                                  F O R P U B L I C A T I O N
 3
 4                                                  I N     T H E    S U P R E M E            C O U R T       O F       T E N N E S S E E
 5
 6                                                                          A T N A S H V I L L E
 7
 8
                                                                     ( H E A R D A T C O L U M B I A )
                                                                                                                                        FILED
 9
10   D   O   U   G   L   A   S E     . S A M U E L S O N , A S T H E                              (                                     February 17, 1998
11   N   A   T   U   R   A   L F     A T H E R A N D P E R S O N A L                              (
12   R   E   P   R   E   S   E N T   A T I V E O F K E V I N L .                                  (                                  Cecil W. Crowson
13   S   A   M   U   E   L   S O N   ,                                                            (                                 Appellate Court Clerk
14                                                                                                (
15                       P l a i n t i f f - A p p e l l a n t ,                                  (
16                                                                                                (
17                                                                                                (           D a v i d s o n            C i r c u i t
18                                                                                                (
19   v .                                                                                          (           H o n . T h o m a s              W .   B r o t h e r s ,
20                                                                                                (           J u d g e
21                                                                                                (
22   C   E   C I     L E       . M c M U R T R Y , M .        D . , W     I   L   L   I A M       (           N o .         0 l S 0 1 - 9 7 0 2 - C V - 0 0 0 2 5
23   A   .     H     O L L     A N D , J R . , M . D .        , H . C     .   A   .               (
24   H   E   A L     T H       S E R V I C E S O F T E        N N E S S   E   E   ,     I N C . , (
25   d   /   b /     a D       O N E L S O N H O S P I T      A L E M     E   R   G   I C A R E , (
26   I   N   C .     ,                                                                            (
27                                                                                                (
28                       D e f e n d a n t s ,                                                    (
29                                                                                                (
30   a n d                                                                                        (
31                                                                                                (
32   M A R K S . T O T T Y , I N D I V I D U A L L Y A                                N D         (
33   d / b / a M A R K S . T O T T Y , D . C . , P .                                  C . ,       (
34                                                                                                (
35                       D e f e n d a n t - A p p e l l e e .                                    (
36
37
38
39   F o r           P l a i n t i f f - A p p e l l a n t :                                                        F o r       D e f e n d a n t - A p p e l l e e :
40
41   J o e B e d n a r z                                                                                            A   l   f r e   d   H . K n i g h t
42   L a w O f f i c e s                  o f   J o e     B e d n a r z                                             R   o   g e r     T . M a y
43   N a s h v i l l e                                                                                              W   .     R e   e s e W i l l i s ,      I I I
44                                                                                                                  W   i   l l i   s & K n i g h t
45                                                                                                                  N   a   s h v   i l l e
46
47                                                                            O       P   I     N   I     O     N
48
49
50   J U D G M E N T O F C                  O U R T O F A P         P E A L S
51   D I S M I S S I N G S U                I T A F F I R M E       D ; C A S E
52   R E M A N D E D T O T                  R I A L C O U R T       .                                                                           R E I D , J .
53                      T h i               s i s a m e d           i c a l m a l p r a c t i c e                   c a s e ,           w h i c h b e g a n a s      a   s u i t
 1   a g a i n s t       s e v e r a l           d e f e n d a n t s ,           o n l y         o n e     o f     w h o m ,         M a r k         S .     T o t t y ,       i s

 2   b e f o r e       t h e     C o u r t         o n     a p p e a l .             I n     a       d i v i d e d       o p i n i o n ,             t h e     C o u r t       o f

 3   A p p e a l s       s u s t a i n e d           t h e       d e f e n d a n t ’ s               p l e a s     o f       r e s     a d j u d i c a t a             a n d

 4   c o l l a t e r a l         e s t o p p e l           a n d     p r e t e r m i t t e d               a l l       o t h e r       i s s u e s .               T h e

 5   d i s s e n t i n g         j u d g e         w o u l d       h a v e       f o u n d           t h a t     t h e       t r i a l       c o u r t         e r r e d       i n

 6   s e v e r i n g         a n d     d i s m i s s i n g           t h e       p l a i n t i f f ’ s             c l a i m         a g a i n s t           t h e     d e f e n d a n t

 7   T o t t y     a n d       w o u l d         h a v e       r e m a n d e d         t h e         c a s e     f o r       r e t r i a l .               T h i s     C o u r t

 8   f i n d s     t h a t       t h e       t r i a l         c o u r t     e r r e d           b u t     t h e       d e t e r m i n a t i v e               i s s u e s         w e r e

 9   n o t     p r e s e r v e d           o n     a p p e a l .           C o n s e q u e n t l y ,               t h e       j u d g m e n t             d i s m i s s i n g         t h e

10   s u i t     i s     a f f i r m e d .

11

12                                                                                               I

13

14                             T h e       p l a i n t i f f ,           D o u g l a s           E .     S a m u e l s o n ,           i n       a     r e p r e s e n t a t i v e

15   c a p a c i t y ,         s u e d       t h e       d e f e n d a n t s ,             D r .       C e c i l       E .     M c M u r t r y ,             D r .     W i l l i a m

16   A .     H o l l a n d ,         J r . ,       D r .       M a r k     S .       T o t t y         a n d     H o s p i t a l           C o r p o r a t i o n             o f

17   A m e r i c a       ( H C A )         f o r     t h e       w r o n g f u l           d e a t h       o f     K e v i n         L .     S a m u e l s o n ,             w h o ,     o n

18   A u g u s t       2 ,     1 9 8 8 ,         d i e d       f r o m     p n e u m o n i a .

19

20                             F o r       t h e     p u r p o s e s         o f       t h i s         a p p e a l ,         t h e     f a c t s           a r e     n o t

21   d i s p u t e d .           O n       J u l y       2 1 ,     1 9 8 8 ,         t h e       d e c e a s e d ,           w h o     w a s         2 8     y e a r s       o f     a g e ,

22   w a s     t r e a t e d         b y     D r .       H o l l a n d ,         a     p h y s i c i a n ,             a t     t h e       H C A       h o s p i t a l         a t

23   D o n e l s o n ,         T e n n e s s e e           f o r     a     b o i l         u n d e r       h i s       r i g h t       a r m .             T h e     n e x t       d a y ,

24   S a m u e l s o n         r e t u r n e d           t o     t h e     h o s p i t a l             w i t h     a     f e v e r         a n d       i n f l a m m a t i o n

25   a r o u n d       t h e     b o i l         a n d     w a s     t r e a t e d           b y       D r .     M c M u r t r y ,           a       p h y s i c i a n .

26   E i g h t     d a y s       l a t e r ,         o n       J u l y     3 0 ,       S a m u e l s o n           w e n t       t o       t h e       h o s p i t a l

27   e m e r g e n c y         r o o m       w i t h       c o m p l a i n t s             o f       b a c k     p a i n ,       f o r       w h i c h         h e     w a s




                                                                                             - 2 -
 1   t r e a t e d         b y     D r .       M c M u r t r y .             T h e     f o l l o w i n g           d a y ,       J u l y         3 1 ,     h e     t w i c e

 2   r e t u r n e d         t o     t h e       e m e r g e n c y           r o o m     w i t h       t h e       s a m e       s y m p t o m s .               O n     h i s

 3   f i r s t       v i s i t ,         h e     w a s     s e e n       b y     D r .       H o l l a n d ,         b u t       o n       h i s       s e c o n d       v i s i t

 4   h e     w a s     d i s c o u r a g e d             b y     t h e       h o s p i t a l         p e r s o n n e l           f r o m         s e e i n g       a

 5   p h y s i c i a n .             O n       A u g u s t       1 ,     h e     w e n t       t o     t h e       o f f i c e           o f     D r .     T o t t y ,         a

 6   c h i r o p r a c t o r ,             w i t h       c o m p l a i n t s           o f     i n t e n s e         b a c k         a n d       c h e s t       p a i n       a n d

 7   w a s     t r e a t e d         t w i c e       t h a t         d a y     b y     D r .       T o t t y .           T h e       n e x t       d a y ,       S a m u e l s o n

 8   d i e d       f r o m       p n e u m o n i a ,           w h i c h       h a d     n o t       b e e n       d i a g n o s e d             b y     a n y     o f     t h e

 9   h e a l t h       c a r e       p r o v i d e r s .               E x p e r t       m e d i c a l         e v i d e n c e             s h o w e d         t h a t     t h e

10   c h e s t       a n d       b a c k       p a i n     w e r e       c a u s e d         b y     p n e u m o n i a           a n d         t h a t     t h e

11   d e c e a s e d ’ s           c o n d i t i o n           c o u l d       h a v e       b e e n       t r e a t e d         s u c c e s s f u l l y               w i t h i n         6

12   t o     1 2     h o u r s       p r i o r       t o       h i s     d e a t h .

13

14                               T h e     c o m p l a i n t           c h a r g e d         t h a t       t h e     p h y s i c i a n s ,               D r s .       H o l l a n d

15   a n d     M c M u r t r y ,           f a i l e d         t o     d i a g n o s e         p r o p e r l y           t h e       d e c e a s e d ’ s           c o n d i t i o n ;

16   t h a t       H C A     w r o n g f u l l y           r e f u s e d         h i m       t r e a t m e n t ;           a n d         t h a t       D r .     T o t t y ,         t h e

17   c h i r o p r a c t o r ,             f a i l e d         t o     r e f e r       t h e       d e c e a s e d         t o       a     p h y s i c i a n           f o r

18   t r e a t m e n t .

19

20                               T h e     t r i a l       c o u r t         g r a n t e d         D r .     T o t t y ’ s           m o t i o n         f o r     s u m m a r y

21   j u d g m e n t         u p o n       t h e     f i n d i n g           t h a t     “ t h e r e         e x i s t s         a       g e n u i n e         i s s u e       o f

22   m a t e r i a l         f a c t       w i t h       r e s p e c t         t o     t h e       i s s u e       o f     n e g l i g e n c e ,               b u t     n o t       a s

23   t o     t h e     i s s u e         o f     p r o x i m a t e           c a u s a t i o n . ”             O n       a p p e a l ,           t h e     C o u r t       o f

24   A p p e a l s         r e v e r s e d         t h e       s u m m a r y         j u d g m e n t ,         f i n d i n g             d i s p u t e d         e v i d e n c e

25   c o n c e r n i n g           t h e       p r o x i m a t e         c a u s e s         o f     S a m u e l s o n ’ s               d e a t h       a n d     r e m a n d e d

26   t h e     c a s e       f o r       t r i a l .

27




                                                                                             - 3 -
 1                             P r i o r       t o     t r i a l     o n       r e m a n d ,               t h e     t r i a l         c o u r t         g r a n t e d       t h r e e

2    m o t i o n s       f i l e d       b y     D r .     T o t t y :         a     m o t i o n             t o     e x c l u d e           t h e       t e s t i m o n y         o f

3    t h e     p l a i n t i f f ’ s           e x p e r t       w i t n e s s         r e g a r d i n g                 t h e       s t a n d a r d         o f       c a r e     f o r

4    c h i r o p r a c t o r s ,           a     m o t i o n       f o r       s u m m a r y               j u d g m e n t           b e c a u s e         t h e       p l a i n t i f f

5    w a s     n o t     p r e p a r e d         t o     o f f e r       e x p e r t            t e s t i m o n y            r e g a r d i n g             t h e       s t a n d a r d

6    o f     c a r e     f o r       c h i r o p r a c t o r s ,           a n d       a        m o t i o n          t o     d i s m i s s           t h e       p l a i n t i f f ’ s

7    s u i t     a g a i n s t         D r .     T o t t y       f o r     f a i l u r e               t o       s t a t e       a     c l a i m         u p o n       w h i c h

 8   r e l i e f       c a n     b e     g r a n t e d .           T h e       c o u r t             s u a       s p o n t e         s e v e r e d         t h e       a c t i o n

 9   a g a i n s t       D r .       T o t t y       f r o m     t h e     s u i t         a g a i n s t             t h e       o t h e r         d e f e n d a n t s .

10

11                             T h e     c a s e       w e n t     t o     t r i a l            a g a i n s t            D r .       H o l l a n d ,         D r .       M c M u r t r y ,

12   a n d     H C A .         T h e     j u r y       f o u n d     d a m a g e s              i n        t h e     a m o u n t           o f     $ 5 0 0 , 0 0 0         a n d

13   a l l o c a t e d         5 1     p e r c e n t       o f     t h e       f a u l t             t o     D r .       H o l l a n d           a n d     4 9     p e r c e n t         t o

14   t h e     d e c e a s e d ,         r e s u l t i n g         i n     a       v e r d i c t             f o r       t h e       p l a i n t i f f           i n     t h e

15   a m o u n t       o f     $ 2 5 5 , 0 0 0 .           T h e     j u r y         f o u n d             i n     f a v o r         o f     D r .       M c M u r t r y         a n d

16   H C A .       T h e       t r i a l       c o u r t       s u g g e s t e d           a         r e m i t t i t u r             r e d u c i n g         t h e       j u d g m e n t

17   a g a i n s t       D r .       H o l l a n d       t o     $ 2 0 4 , 0 0 0 ,              w h i c h          t h e     p l a i n t i f f             a c c e p t e d         u n d e r

18   p r o t e s t .           T h e r e       w a s     n o     a p p e a l         f r o m           a n y       a c t i o n         o f       t h e     t r i a l       c o u r t

19   r e g a r d i n g         t h e     d e f e n d a n t s         H o l l a n d ,                 M c M u r t r y         a n d         H C A .         T h e       p l a i n t i f f

20   a c c e p t e d         p a y m e n t       o f     t h e     j u d g m e n t              i n        t h e     a m o u n t           o f     $ 2 0 4 , 0 0 0         a n d

21   f i l e d     w i t h       t h e     c l e r k       o f     t h e       t r i a l             c o u r t       a     c e r t i f i c a t i o n               t h a t       t h e

22   j u d g m e n t         w a s     f u l l y       s a t i s f i e d .

23

24                                                                                             I I

25

26                             T h e     p l a i n t i f f         a s s i g n e d              a s        e r r o r       t h e       t r i a l         c o u r t ’ s       a c t i o n

27   i n     d i s m i s s i n g         a n d       s e v e r i n g       t h e       p l a i n t i f f ’ s                 s u i t         a g a i n s t         D r .     T o t t y .




                                                                                           - 4 -
 1                             A s     s t a t e d ,           t h e       C o u r t       o f     A p p e a l s           f o u n d         o n     t h e       f i r s t       a p p e a l

 2   t h a t       a f f i d a v i t s           f i l e d         o n     b e h a l f       o f     t h e       p l a i n t i f f             c r e a t e d         m a t e r i a l

 3   i s s u e s       o f     f a c t       r e g a r d i n g             D r .       T o t t y ’ s       n e g l i g e n c e               a n d       p r o x i m a t e

 4   c a u s a t i o n         a n d       r e m a n d e d           t h e       c a s e     f o r       t r i a l         a g a i n s t           a l l       d e f e n d a n t s .

 5   N o     u s e f u l       p u r p o s e           w o u l d         b e     s e r v e d       b y     d i s c u s s i n g               i n     t h i s       o p i n i o n         t h e

 6   p l a i n t i f f ’ s           e x p e r t ’ s           q u a l i f i c a t i o n s               o r     t h e       s t a n d a r d             o f     c a r e       o w e d

 7   t h e     p l a i n t i f f           b y     t h e       d e f e n d a n t           T o t t y       u n d e r         t h e       c i r c u m s t a n c e s               o f     t h e

 8   c a s e .         F o r     t h e       p u r p o s e s             o f     t h i s     a p p e a l ,           t h i s       C o u r t         f i n d s       t h a t         t h e

 9   t r i a l       c o u r t       e r r e d         i n     d i s m i s s i n g           t h e       p l a i n t i f f ’ s               s u i t       a g a i n s t         D r .

10   T o t t y       r a t h e r       t h a n         a l l o w i n g           t h e     c a s e       t o     p r o c e e d           t o       t r i a l       a s     o r d e r e d

11   b y     t h e     C o u r t       o f       A p p e a l s .

12

13                             T h e       i s s u e ,         t h e n ,         i s     w h e t h e r         t h e       t r i a l         c o u r t         e r r e d       i n

14   s e v e r i n g         f o r     t r i a l         t h e       c l a i m         a g a i n s t       D r .       T o t t y .             R u l e         1 9 . 0 1 ,       T e n n .

15   R .     C i v .     P . ,       p r o v i d e s ,             “ [ a ]       p e r s o n       w h o       i s     s u b j e c t           t o       t h e

16   j u r i s d i c t i o n           o f       t h e       c o u r t         s h a l l     b e     j o i n e d           a s     a     p a r t y         i f     ( 1 )       i n     t h e

17   p e r s o n ’ s         a b s e n c e         c o m p l e t e             r e l i e f       c a n n o t         b e     a c c o r d e d             a m o n g       t h o s e

18   a l r e a d y       p a r t i e s .           .     .     . ”         T h i s       p o r t i o n         o f     t h e       r u l e         w o u l d       c o m p e l         t h e

19   j o i n d e r       o f     D r .       T o t t y ,           b e c a u s e         c o m p l e t e         r e l i e f           i n     t h i s         a c t i o n ,         w h i c h

20   i s     g o v e r n e d         b y     c o m p a r a t i v e               f a u l t ,       c o u l d         n o t       b e     a c c o r d e d           a l l       p a r t i e s

21   u n l e s s       D r .     T o t t y         w a s       a     p a r t y .           H o w e v e r ,           t h e       r u l e       c o n t a i n s           t h e

22   f u r t h e r       p r o v i s i o n :                 “ T h i s         r u l e     s h a l l       b e       c o n s t r u e d             t o     a l l o w       j o i n t

23   t o r t - f e a s o r s           a n d       o b l i g o r s             o n     o b l i g a t i o n s           t h a t         a r e       j o i n t       a n d       s e v e r a l

24   t o     b e     s u e d     e i t h e r           j o i n t l y           o r     s e v e r a l l y . ”               T h e       a p p l i c a t i o n             o f     t h i s

25   p o r t i o n       o f     t h e       r u l e         o b v i o u s l y           h a s     b e e n       a f f e c t e d             b y     t h e       a d o p t i o n         o f

26   c o m p a r a t i v e           f a u l t .

27




                                                                                             - 5 -
 1                             J u d g e             K o c h ,       d i s s e n t i n g             i n     t h e         C o u r t         o f     A p p e a l s ,

2    s u c c i n c t l y           s u m m a r i z e d               t h e       r u l e s       r e g a r d i n g             t h e         a p p o r t i o n m e n t             o f

3    f a u l t     u n d e r           c o m p a r a t i v e               f a u l t :

4

 5                             [   T   ]   h   e   C o     u r t     h a s       a r t i c   u   l   a
                                                                                                     t e d           f   o u r     p   r   i n   c i p   l e s
 6                             w   i   t   h     r e g     a r d     t o       t h e a p     p   o   r
                                                                                                     t i o       n   m   e n t     o   f     f   a u l   t o r
 7                             a   w   a   r   d i n g       d a   m a g e     s a g a i     n   s   t n o       n   -   p a r t   i   e   s .       F   i r s t ,
 8                             f   a   u   l   t m a       y b     e a p       p o r t i o   n   e   d o n       l   y     t o     p   e   r s   o n s
 9                             a   g   a   i   n s t       w h o   m t h       e p l a i     n   t   i
                                                                                                     f f         h   a   s a       c   a   u s   e o     f
10                             a   c   t   i   o n .         O w   e n s       v . T r u     c   k   s
                                                                                                     t o p       s       o f A     m   .   ,     9 1 5     S . W .     2 d
11                             a   t       4   2 8 ;       R i d   i n g s       v . R a     l   p   h M .           P   a r s o   n   s     C   o . ,     9 1 4
12                             S   .   W   .   2 d a       t 8     3 .         S e c o n d   ,       f
                                                                                                     a u l       t       m a y     b   e     a   p p o   r t i o n     e d
13                             t   o       b   o t h       p a r   t i e s       a n d n     o   n p a r
                                                                                                     -           t   i   e s .         V   o l   z v     .
14                             L   e   d   e   s , 8       9 5     S . W .     2 d a t       6   8 . 0           T   h   i r d ,       t   h e     p l   a i n t i     f f
15                             b   e   a   r   s t h       e r     i s k       o f n o t         j i n i
                                                                                                     o           n   g     a p     o   t   e n   t i a   l l y
16                             l   i   a   b   l e t       o r t   f e a s     o r a g a     i   n t w
                                                                                                     s           h   o   m i t         h   a s     a     c a u s e
17                             o   f       a   c t i o     n .       R i d     i n g s v     .       R
                                                                                                     a l p       h       M . P     a   r   s o   n s     C o . ,
18                             9   1   4       S . W .     2 d     a t 8       3 ; V o l     z       v
                                                                                                     . L         e   d   e s ,     8   9   5     S . W   . 2 d a       t
19                             6   8   0 .         F o     u r t   h , f       a i l u r e       t   o i d       e   n   t i f y       p   o t   e n t   i a l l y
20                             l   i   a b     l e t       o r t   f e a s     o r s w h     o       a
                                                                                                     r e         n   o   t a l     r   e   a d   y p     a r t i e     s
21                             a   s     r     e q u i     r e d     b y       T e n n .     C   o e A
                                                                                                     d           n   n   . §       2   0   - 1   - 1 1   9 ( a )
22                             w   i   l l       p r e     v e n   t d e       f e n d a n   t   s f r o         m       a t t r   i   b   u t   i n g     f a u l     t
23                             t   o     t     h e s e       n o   n - p a     r t i e s .         R i d i       n   g   s v .         R   a l   p h     M .
24                             P   a   r s     o n s       C o .   , 9 1       4 S . W .     2   d a t           8   4   .
25
26
27
28                             T h e           e f f e c t         o f     c o m p a r a t i v e             f a u l t         p r i n c i p l e s               o n       j o i n t     a n d

29   s e v e r a l       l i a b i l i t y                 w a s     c o n s i d e r e d             i n     O w e n s         v .         T r u c k s t o p s             o f   A m . ,       9 1 5

30   S . W . 2 d       4 2 0       ( T e n n .             1 9 9 6 ) .           T h e r e       t h e       C o u r t         c o n c l u d e d             t h a t         “ w h e r e       t h e

31   s e p a r a t e ,         i n d e p e n d e n t                 n e g l i g e n t           a c t s         o f       m o r e         t h a n       o n e     t o r t f e a s o r

32   c o m b i n e       t o       c a u s e           a     s i n g l e ,         i n d i v i s i b l e                 i n j u r y ,           e a c h     t o r t f e a s o r           w i l l

33   b e     l i a b l e       o n l y             f o r     t h a t       p r o p o r t i o n             o f       t h e     d a m a g e s             a t t r i b u t a b l e           t o

34   i t s     f a u l t . ”               I d .       a t     4 3 0 .           A n d ,     f u r t h e r ,               “ w h e n         l i a b i l i t y             i s   b a s e d       o n

35   n e g l i g e n c e ,             e a c h         o f     t h e       d e f e n d a n t s             i s       s e v e r a l l y             l i a b l e         o n l y     f o r       t h e

36   p e r c e n t a g e           o f         d a m a g e s         c a u s e d       b y       i t s       n e g l i g e n c e . ”                     I d .     a t       4 3 3 .       R u l e

37   8 . 0 3 ,     T e n n .           R .         C i v .     P . ,       r e q u i r e s           t h a t         c o m p a r a t i v e               f a u l t ,         i n c l u d i n g

38   t h e     i d e n t i t y             o r       d e s c r i p t i o n           o f     a n y         o t h e r         a l l e g e d           t o r t f e a s o r s ,             b e

39   p l e d     b y     a     d e f e n d a n t               a s       a n     a f f i r m a t i v e               d e f e n s e .               A l s o ,       T e n n .       C o d e




                                                                                                 - 6 -
 1   A n n .       §       2 0 - 1 - 1 1 9 ( a ) ( 1 9 9 4 )                      h a s     b e e n       a m e n d e d          t o       a l l o w         a d d i t i o n a l           t i m e

 2   f o r     o t h e r           p e r s o n s              t o     b e     m a d e       d e f e n d a n t s           i n      c a s e s           o f     c o m p a r a t i v e

 3   f a u l t .              T h i s         C o u r t          h a s      s t a t e d         t h a t ,       “ R u l e        8 . 0 3 ,         T e n n .         R .     C i v .       P . ,

 4   i n s u r e s            t h a t        t h e         r i g h t s        a n d       l i a b i l i t i e s           o f      t h e         p a r t i e s          s u b j e c t        t o

 5   s u i t       b e        r e s o l v e d              i n      o n e     a c t i o n .             S e c t i o n       2 0 - 1 - 1 1 9              p r o v i d e s           t h e

 6   p r o c e d u r e             f o r        j o i n i n g            a d d i t i o n a l            d e f e n d a n t s            .     .     .     . ”         R i d i n g s         v .

 7   R a l p h         M .      P a r s o n s              C o . ,       9 1 4      S . W . 2 d         7 9 ,     8 3     ( T e n n .            1 9 9 6 ) .            T h e

 8   c o n c l u s i o n               t o      b e        d r a w n        f r o m       t h e s e       d e c i s i o n s            i s ,       w h e r e         t h e      s e p a r a t e ,

 9   i n d e p e n d e n t               n e g l i g e n t               a c t s      o f       m o r e     t h a n       o n e        t o r t f e a s o r              c o m b i n e        t o

10   c a u s e         a      s i n g l e ,            i n d i v i s i b l e              i n j u r y ,         a l l     t o r t f e a s o r s                m u s t       b e     j o i n e d

11   i n     t h e         s a m e       a c t i o n ,              u n l e s s       j o i n d e r         i s       s p e c i f i c a l l y                p r o h i b i t e d           b y
               1
12   l a w .               H e r e ,         t h e         c o m p l a i n t          a l l e g e d         t h a t      t h e         s e p a r a t e          a n d

13   i n d e p e n d e n t               a c t s           o f      D r .     T o t t y         c o m b i n e d         w i t h        t h e       s e p a r a t e           a n d

14   i n d e p e n d e n t               a c t s           o f      t h e     o t h e r         d e f e n d a n t s         t o        c a u s e         a     s i n g l e ,

15   i n d i v i s i b l e               i n j u r y .                C o n s e q u e n t l y ,             s i n c e       D r .          T o t t y         a n d      t h e      o t h e r

16   d e f e n d a n t s               w o u l d           n o t      b e     j o i n t l y         l i a b l e         f o r      t h e         d e c e d e n t ’ s            d e a t h ,

17   t h a t       p r o v i s i o n                 i n     R u l e        l 9     w h i c h       a l l o w s         j o i n t          t o r t f e a s o r s             t o     b e     s u e d

18   e i t h e r           j o i n t l y             o r     s e v e r a l l y            i s     n o t     a p p l i c a b l e .

19

20                                 T h e        p r o c e d u r e             r e q u i r e d           u n d e r       T e n n e s s e e ’ s                c o m p a r a t i v e

21   f a u l t         f o r m u l a t i o n                 r e t a i n s          t h e       e f f i c i e n c y         o f        j o i n t         l i a b i l i t y           a n d       t h e

22   f a i r n e s s            o f      c o m p a r a t i v e                f a u l t .           I t     a l s o       c o n s e r v e s              j u d i c i a l

23   r e s o u r c e s             a n d        e l i m i n a t e s               i n c o n s i s t e n t             j u d g m e n t s .                I t     r e s o l v e s

24   f a i r l y           t h e       c o m p e t i n g              i n t e r e s t s           o f     f u l l       r e c o v e r y            f o r       t h e       p l a i n t i f f

25   a n d     t h e          e q u i t a b l e              a l l o c a t i o n            o f     l i a b i l i t y            f o r       t h e       d e f e n d a n t s .


                   1
                   S e e T u r n e r v . J o r d a n , _ _ _ _ _ S . W . 2 d _ _ _ _ _ ( T e n n . 1 9 9 8 ) ( j o i n d e r o f
     n e g l i g e n t a n d i n t e n t i o n a l t o r t f e a s o r s w o u l d b e i m p r o p e r s i n c e t h e i r “ f a u l t ”
     c o u l d n o t b e c o m p a r e d ) .




                                                                                                    - 7 -
 1   A l l o w i n g       a       p l a i n t i f f                 t o       s u e     d e f e n d a n t s               i n     s e p a r a t e ,           c o n s e c u t i v e

 2   a c t i o n s       w o u l d             d e f e a t           t h e       e f f i c i e n c y               a n d     f a i r n e s s           t h a t     a r e     t h e

 3   o b j e c t i v e s           o f         t h e     p r i n c i p l e s                 o f         c o m p a r a t i v e         f a u l t .             S e e     J o h n     S c o t t

 4   H i c k m a n ,       O n e - A c t i o n                   R u l e ,         4 8       V a n d .           L .     R e v .     7 3 9 ,       7 6 2       ( 1 9 9 5 ) .

 5

 6                             I n         C o g d e l l             v .       H o s p i t a l             C e n t e r       a t     O r a n g e ,         5 6 0       A . 2 d     1 1 6 9

 7   ( N . J .       1 9 8 9 ) ,           w h i c h         w a s         a     m e d i c a l             m a l p r a c t i c e           s u i t       a g a i n s t       s e v e r a l

 8   d e f e n d a n t s           w h o         w e r e         c h a r g e d           w i t h           c o n s e c u t i v e           a c t s       o f     n e g l i g e n c e ,

 9   t h e     S u p r e m e           C o u r t         o f         N e w       J e r s e y             s e t     f o r t h       t h e       p o l i c y       c o n s i d e r a t i o n s

10   u p o n     w h i c h         t h a t         c o u r t           b a s e d         i t s           “ e n t i r e       c o n t r o v e r s y             d o c t r i n e . ”

11   T h o s e       c o n s i d e r a t i o n s                     s u p p o r t           t h e         d e c i s i o n         r e a c h e d         i n     t h i s     c a s e .

12

13                             [   T   ]   h   e r e     c   a   n     b e l       i t   t l     e     d   o   u b t t h     a t t h       e
14                             p   a   r   t   i c i   p a   t   i o   n o f         a   l l         p o   t   e n t i a l   l y r e       s   p o n s i b l e
15                             p   e   r   s   o n s     a   s     p   a r t i     e s     i     n     t   h   e o r i g     i n a l       a   c t i o n w o u l d
16                             h   a   v   e     r e   s u   l   t e   d i n         a     f     u   l l   e   r a n d       f a i r e     r
17                             p   r   e   s   e n t   a t   i   o n     o f       t h   e       r   e l   e   v a n t e     v i d e n     c   e   a n d w o u l d
18                             h   a   v   e     e n   a b   l   e d     t h e       j   u r     y     t   o     m a k e     a   m o r     e     i n f o r m e d
19                             a   n   d       c o m   p l   e   t e     d e t     e r   m i     n   a t   i   o n o f       l i a b i     l   i t y .     I t
20                             w   o   u   l   d h     a v   e     a   s s u r     e d     a     n     u   l   t i m a t e     d e t e     r   m i n a t i o n
21                             t   h   a   t     w o   u l   d     b   e c o       m p   r e     h   e n   s   i v e , j     u s t a       n   d
22                             c   o   n   c   l u s   i v   e     a   s t o         a   l l         p e   r   s o n s i     m p l i c     a   t e d i n t h e
23                             c   o   n   t   r o v   e r   s   y .
24
25                                           .       . .               T   h e     f   a i   l   u   r   e     t o     h a v e j o i       n   e d     t h e s e
26                             d   e   f e n d     a n t s           i n     t   h e     e   a   r   l   i e   r a     c t i o n s e       e   m s
27                             p   r   e j u d     i c i a       l     a   n d     u   n f   a   i   r     .     .     . .      [ W ]      h   i l e
28                             t   e   c h n i     c a l l       y     t   h e   i r     i   n   t   e   r e   s t s     w e r e n o       t     d e   t e r m i n e d
29                             i   n     t h e       e a r       l   i e   r     a c   t i   o   n   ,     t   h e y     d o n o t         n   o w     h a v e t h e
30                             s   a   m e o       p p o r       t   u n   i t   y     t o       p   e   r s   u a d   e a j u r y             t h a   t w i l l
31                             b   e     d e t     e r m i       n   i n   g     t h   e i   r       l   i a   b i l   i t y t h a t           t h e     f o r m e r
32                             d   e   f e n d     a n t s           a r   e     t o     b   e       b   l a   m e d   .
33
34
35
36   I d .     a t     1 1 7 8 .
37
38
39
40                             T h e           c o n c l u s i o n               i s     t h a t           t h e       t r i a l     c o u r t         e r r e d       i n

41   d i s m i s s i n g           a n d         s e v e r i n g               t h e     c l a i m             a g a i n s t       D r .       T o t t y .         T h e     t r i a l




                                                                                                         - 8 -
 1   c o u r t ’ s     e r r o r s         d e p r i v e d         t h e     p l a i n t i f f           o f     t h e     r i g h t         t o     p r o c e e d

 2   a g a i n s t     t h e     d e f e n d a n t           T o t t y       i n     t h e       s a m e       t r i a l       w i t h       t h e       o t h e r

 3   d e f e n d a n t s       a n d       a l s o     o f       t h e     r i g h t       t o     h a v e       t h e     d e c e d e n t ’ s             f a u l t

 4   c o m p a r e d     w i t h       t h e       f a u l t       o f     a l l     t h e       d e f e n d a n t s .               T h e     d e f e n d a n t s

 5   o t h e r   t h a n       D r .       T o t t y       w e r e       d e p r i v e d         o f     a n     o p p o r t u n i t y             t o     h a v e       f a u l t

 6   a p p o r t i o n e d       a g a i n s t         D r .       T o t t y .           T h i s       r e s u l t       c o u l d       h a v e         b e e n

 7   a c c o m p l i s h e d         o n     r e m a n d         h a d     t h e     p l a i n t i f f           a p p e a l e d         t h e       e n t i r e         c a s e .

 8

 9                           D e s p i t e         t h e     p l a i n t i f f ’ s             i n s i s t e n c e         t h a t       r e l i e f           c a n     b e

10   g r a n t e d     o n     t h e       r e c o r d       b e f o r e         t h e     C o u r t ,         t h e     C o u r t       f i n d s         t h a t       t h e

11   p l a i n t i f f ’ s       f a i l u r e         t o       a p p e a l       t h e       j u d g m e n t s         a g a i n s t         t h e       d e f e n d a n t s

12   o t h e r   t h a n       D r .       T o t t y       w a s     f a t a l       t o       h i s     r i g h t       t o     a     n e w       t r i a l .

13   P e r h a p s     t h e     p l a i n t i f f           c o u l d       n o t       h a v e       a n t i c i p a t e d           t h e       p r e c i s e

14   d e c i s i o n     t h a t       w o u l d       b e       r e n d e r e d         b y     t h e     C o u r t       o n       t h e     i s s u e s

15   p r e s e n t e d ,       b u t       t h e     p l a i n t i f f           c h o s e       t o     a c c e p t       p a y m e n t           i n

16   s a t i s f a c t i o n         o f     t h e     j u d g m e n t           a g a i n s t         t h e     d e f e n d a n t           H o l l a n d ,           t h e r e b y

17   p r e c l u d i n g       a n     a p p e a l         t h a t       w o u l d       h a v e       a l l o w e d       t h e       C o u r t         t o     d o

18   j u s t i c e     f o r     a l l       t h e     p a r t i e s .

19

20                           T h e     C o u r t       h a s       b e e n       r e f e r r e d         t o     n o     a u t h o r i t y           t h a t       w o u l d

21   a l l o w   i t     t o     s e t       a s i d e       a     f i n a l       j u d g m e n t         a g a i n s t         a     d e f e n d a n t           w h o       i s

22   n o t   a   p a r t y       t o       t h e     a p p e a l         a n d     w h o       h a s     p a i d       t h e     j u d g m e n t           a n d

23   r e c e i v e d     f r o m       t h e       p l a i n t i f f         a n     a c k n o w l e d g m e n t               o f     f u l l       s a t i s f a c t i o n .

24

25                           A c c o r d i n g l y ,             t h e     j u d g m e n t         o f     t h e       C o u r t       o f     A p p e a l s

26   d i s m i s s i n g       t h e       s u i t     i s       a f f i r m e d ,         a n d       t h e     c a s e       i s     r e m a n d e d           t o     t h e

27   t r i a l   c o u r t .




                                                                                         - 9 -
 1                      C o s t s   o f   a p p e a l     a r e   t a x e d     t o   t h e   p l a i n t i f f .

 2

 3                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 4                                                                R e i d , J .
 5
 6
 7   C o n c u r :
 8
 9   A n d e r s o n , C . J . ,    D r o w o t a ,     B i r c h ,
10           a n d H o l d e r ,    J J .




                                                                      - 1 0 -